Citation Nr: 0320775	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected bronchial asthma with emphysema, currently 
evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to January 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDINGS OF FACT

1.  The veteran has severe bronchial asthma with emphysema.

2.  Pulmonary function tests performed by VA in 2003 revealed 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath (DLCO (SB)) findings of 38 percent predicted.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
bronchial asthma with emphysema have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.97, Diagnostic Codes 
6602, 6603 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2002).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that additional development was required.  
Pursuant to 38 C.F.R. § 19(a)(2)(ii), the Board obtained 
additional medical records and scheduled the veteran for a VA 
examination.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
emphasized that the Board is "primarily an appellate 
tribunal," and held 38 C.F.R. § 19.9(a)(2) to be invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the "agency of original jurisdiction" (AOJ) (which 
in this case is the RO) for initial consideration and without 
having to obtain the appellant's waiver.  Disabled Am. 
Veterans, 327 F.3d at 1346-47.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  Id. at 1347.  Although 
the additional evidence procured pursuant to Board 
development has not been considered by the RO and the veteran 
has not waived initial RO consideration of this evidence, 
based on the favorable decision discussed below, any failure 
in VA's duty to notify and assist the veteran regarding his 
claim for an increased disability evaluation is moot.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


Bronchial Asthma With Emphysema

Disability evaluations are determined by the application of 
the VA Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date. 38 C.F.R. § 
4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2002); Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bronchial asthma with 
emphysema is currently rated as 30 percent disabling pursuant 
to Diagnostic Code 6602 of the Schedule.  A 30 percent rating 
is warranted where the FEV-1 or  FEV-1/FVC results are 56 to 
70 percent of the predicted  values, where there is daily 
inhalational or bronchodilator therapy, or where there is 
inhalational anti-inflammatory  medication.  A 60 percent 
rating is warranted for bronchial asthma with FEV-1 of 40 to 
55 percent of the predicted value; or FEV-1/FVC of 40 to 55 
percent of the predicted value; or at least monthly visits to 
a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
for bronchial asthma is warranted for FEV- 1 of less than 40 
percent of the predicted value; or FEV- 1/FVC less than 40 
percent of the predicted value; or more than one attack per 
week, with episodes of respiratory failure; or when daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required.  The regulations 
also require, in the absence of clinical findings of asthma 
at the time of examination, that a verified history of 
asthmatic attacks be of record.  38 C.F.R. § 4.97, Part 4, 
Diagnostic Code 6602 (2002).

As it has been shown that the veteran's service-connected 
bronchial asthma is associated with emphysema, the Board will 
also consider the rating criteria of Diagnostic Code 6603 
which provides for the evaluation of pulmonary emphysema.  
Pursuant to this Diagnostic Code provision, a 30 percent 
rating is warranted where there is pulmonary emphysema with 
an FEV-1 of 56 to 70 percent predicted, or; a FEV-1/FVC ratio 
of 56 to 70 percent, or; a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent rating is warranted where there is a 
FEV-1 of 40 to 55 percent predicted, or; a FEV-1/FVC ratio of 
40 to 55 percent, or; a DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  The maximum 100 
percent rating is warranted if there is a FEV-1 of less than 
40 percent of predicted value or; a FEV-1/FVC ratio of less 
than 40 percent, or; a DLCO (SB) of less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; if outpatient oxygen therapy 
is required.  38 C.F.R. § 4.97, Diagnostic Code 6603 (2002).

In September 1980, the RO granted the veteran's claim of 
entitlement to service connection for chronic recurrent 
bronchial asthma and assigned a 10 percent evaluation, 
effective as of May 22, 1980.  By rating action dated in May 
1981, the RO determined that the veteran's service-connected 
bronchial asthma warranted an increased evaluation of 30 
percent, effective as of May 22, 1980.

In September 2000, the veteran requested that he be awarded 
an increased evaluation for his service-connected bronchial 
asthma.  VA outpatient treatment records dated from March 
1999 to December 2000 reveal that the veteran was treated for 
symptoms associated with chronic allergies and asthma.

The veteran underwent a VA respiratory examination in 
November 2000.  He reported that he continued to have 
shortness of breath which was rather marked and which had 
become worse over the previous one to two years.  He also 
indicated that he had to miss a lot of work because of his 
breathing problems, which varied from day to day.  He also 
had a slight hacking cough, but no hoarseness.  His treatment 
consisted primarily of the use of an atomizer and oral 
tablets of bronchi dilators.  The impression was true 
bronchial asthma, which had progressed to pulmonary emphysema 
secondary to the bronchial asthma.  The examiner added that 
the veteran's pulmonary problem was considerably worse that 
it previously had been.

A VA examination report dated in June 2003 shows that the 
veteran had shortness of breath all of the time.  He would 
take various medications for this (Albuterol, Salmeterol, 
Flunisolide, and Beclomethasone), but despite this, he would 
periodically go to the emergency room for treatment.  He 
reported that he would experience a bad asthma attack four 
times per month.  It was noted that he had chronic 
obstructive pulmonary disease secondary to his bronchial 
asthma.  Physical examination revealed decreased breath 
sounds, diffuse scattered rhonchi, and respirations of 20.  
He worked part time as a manager.  The diagnosis was severe 
bronchial asthma and severe chronic obstructive pulmonary 
disease, with significant functional impairment which 
interferes with his ability for job and daily activities, 
gradually progressing.  It was said to have especially become 
worse over the last two years.  The veteran was deemed to be 
totally and permanently disabled.  Pulmonary function testing 
revealed a FEV-1/FVC ratio of 82 percent, a FEV-1 of 74 
percent, and a DLCO (SB) of 38 percent predicted.  It was 
noted that the veteran had moderate obstructive ventilatory 
defect with no response to bronchodilators.  He had elevated 
residual volume indicative of gas trapping.  The veteran had 
severely impaired diffusion capacity.  

Although the results of the veteran's pulmonary function 
tests dated in 2003 show that he had a FEV-1 of 74 percent 
predicted and a FEV-1/FVC ratio of 82 percent predicted, 
which would not be sufficient to warrant an increased 
evaluation pursuant to the rating criteria of either 
Diagnostic Code 6602 or 6603, the pulmonary function tests 
did reveal a DLCO (SB) of 38 percent, which, pursuant to 
Diagnostic Code 6603 would warrant a 100 percent evaluation, 
as it is less than the required 40 percent predicted.  
Additionally, the competent medical evidence of record has 
supported that the veteran takes various medications for his 
symptoms, to include Albuterol, Salmeterol, Flunisolide, and 
Beclomethasone, but would still periodically go to the 
emergency room for treatment.  Finally, the Board finds 
probative the opinion of the VA examiner in June 2003, which 
established that the veteran had severe bronchial asthma and 
severe chronic obstructive pulmonary disease, with 
significant functional impairment which interferes with his 
ability for job and daily activities and which is gradually 
progressing.  As the veteran was deemed to be totally 
disabled, it is the judgment of the Board that a 100 percent 
evaluation is warranted for his service-connected bronchial 
asthma with emphysema.




ORDER

Entitlement to a disability evaluation of 100 percent for 
service-connected bronchial asthma with emphysema is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

